982 So. 2d 1277 (2008)
K.N.B., a child, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-0298.
District Court of Appeal of Florida, First District.
June 5, 2008.
Nancy A. Daniels, Public Defender, and Carl S. McGinnes, Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
This appeal is DISMISSED for lack of jurisdiction. See Fla. R.App. P. 9.140(b)(2)(A)(i) ("A defendant who pleads guilty or nolo contendere may expressly reserve the right to appeal a prior dispositive order of the lower tribunal, identifying with particularity the point of law being reserved.") (Emphasis added); Thomas v. State, 948 So. 2d 968, 969 (Fla. 1st DCA 2007) (dismissing the appeal for lack of jurisdiction because the parties did not stipulate that the motion to suppress presented a dispositive issue and the trial court did not find that its denial of the motion was dispositive); see also F.C. v. State, 971 So. 2d 899 (Fla. 3d DCA 2007); C.L.M. v. State, 752 So. 2d 67 (Fla. 5th DCA 2000); White v. State, 661 So. 2d 40 (Fla. 2d DCA 1995).
DAVIS, VAN NORTWICK, and POLSTON, JJ., concur.